         Case 2:17-cv-02641-RK Document 33 Filed 11/05/18 Page 1 of 1
             Case 2:17-cv-02641-RK Document 32 Filed 11/02/18 Page 3 of 4




                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

 EDWARD A. WILLIAMS,
           Plaintiff,

        V.
                                               Civ. No. 17-2641
 JEFF SESSIONS, Attorney General of the
 United States et al.,
                Defendants.


                                          ORDER
                         Ut
       AND NOW, this    i_  day of_ t'l1tn-,       , 2018, it is hereby ORDERED that the

parties' Joint Motion to Extend Deadline is hereby GRANTED. The parties may file their

responses to the outstanding summary judgment motions on or before November 13, 2018.


                                          BY THE COURT:




                                          ~.L~~~
                                          SENIOR JUDGE
